Title: To John Adams from Benjamin Franklin, 21 April 1781
From: Franklin, Benjamin
To: Adams, John



Sir
Passy, April 21. 1781

Agreable to my Faith I have obtain’d a Promise of Money sufficient to pay the Bills you have accepted, and shall accordingly accept those you draw on me for that purpose. I request only that you would send me immediately a List of the Bills, and of the Times of their becoming due, that I may be always provided, and that as the Money will come gradually into my hands, you would not draw upon me for the whole Sum at once, but for the Sums as they become demandable of you. Mr. Grand will write by this Courier to the House of Fizeaux & Grand to take your Bills in that way, and furnish you with the Money. Mr. Neufville has written to me about another Bill that is come into his Hands, which he desires me to accept or engage to pay. There seems to me a Risque in doing so without seeing the Bill, as our Enemies are not too honest to attempt Counterfeiting. I wish therefore that you would look at it, and if you find it good accept it.
I must now beg you would concur with me in writing earnestly to Congress, to hazard no more Drafts where they have no Funds. I believe there is hardly another Instance in the World of a People risquing their Credit so much who unfortunately have so little, and who must by this Proceeding, if continued, soon have none at all. The Necessity of their Affairs is the only Excuse for it. This Court is our firm Friend, but the best Friends may be wearied, and worne out, by too frequent and unexpected Demands. I have the honour to be, Sir, Your most obedient & most humble Servant

B Franklin

